DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Applicant’s arguments filed on 05/02/2022 have been entered and carefully considered with respect to claims 1 – 22. Applicant amends claims 1, 6, 11, 14, and 19, cancels claims 5, 7, and 16, and adds claims 21 and 22. No new matter is added. After entry of this Amendment, claims 1 - 4, 6, 8 - 15, and 17 - 22 are pending in the Application. Reconsideration of the Application as amended is requested in view of these remarks. 

Response to Arguments
Claim Objections
3.	Objections were made to claim 10 based on a minor typographical error. Applicant submits that the correction proposed by the Examiner was made and entered in the Preliminary Amendment mailed January 9, 2021.1. Therefore, the objections are lifted.

Rejection of Claims under 35 USC § 103
4.	Applicants’ arguments with respect to claims 1 - 22 have been fully considered but are not persuasive. 

Summary of Applicant’s arguments on pages 11 - 14:
	Applicant alleges that the previous Office Action rejected claims 1 under 35 U.S.C. 103 but the Office does not show that any of these recited variables are encoded into the encoded bitstream. Nor does the Office show that any of these variables are equivalent to "a first deblocking filter level indicating the length of the first deblocking filter" and "a second deblocking filter level indicating the length of the second deblocking filter" now recited in claim 1 with the amendment. Applicant accordingly requests that the rejection of claims 1 and 3 - 5 under 35 U.S.C. § 103 be reconsidered and withdrawn. 
 	Claims 6 and 8 - 13 were rejected under 35 U.S.C. § 103 as being unpatentable over 
Molgaard in view of Cho and Kim. Applicant amends claim 6 and claim 11, and submits that the amendment to claim 6 renders this rejection moot. Applicant accordingly requests that the rejection of claims 6 and 8-13 under 35 U.S.C. § 103 be reconsidered and withdrawn. 
Claims 14, 17, 18, and 20 are also designated to be reconsidered for withdrawal of the rejection on those claims. Applicant cancels claim 16. 
 	Claims 2, 7, 15, 16, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Molgaard in view of Cho, Kim, and U.S. Application Publication No. 2011/0170609 to Lainema ("Lainema"). Applicant respectfully traverses this rejection. Applicant amends claim 19 to remove features duplicative of those now in claim 14. 
 	Independent claim 6 now includes the features of claim 7. For at least the foregoing reason, claim 6 is allowable over the cited references. Claim 2 depends from claim 1, and claims 15, 16, and 19 depend from claim 14. Each is allowable based on its dependency from a respective independent claim. 
 	Applicant accordingly requests that the rejection of claims 2, 7, 15, 16, and 19 under 35 U.S.C. § 103 be reconsidered and withdrawn. U.S. Patent Application Serial No. 16/995,078 Page 14 of 14 New claim 21 depends from claim 6 and new claim 22 depends from claim 1. Applicant submits that each of claims 21 and 22 is allowable at least based on its dependency from an allowed independent claim. 
  Response to Applicant’s arguments
Examiner disagrees with the above assertions by Applicant. Those arguments are moot in view of the new grounds of rejection as established below, on the basis of the new combination of references: Molgaard et al. (US 20050276496 A1), in view of Cho et al. (US 20050013363 A1), and Shi et al. (US 20090304086 A1), and in further view of Kim et al. (US 20150016550 A1).
  	Indeed, Cho teaches: determine a length of a first deblocking filter for the first color plane of the image; (Cho, Pars. 0011, 0017 and 0019; Pars. 0115: Fig.10 depicts deblocking filtering performed based on the length of filter tap)) 
Cho also teaches: determine a length of a second deblocking filter for the second color plane of the image, (See again rationale applied on the basis of Cho and in regard to determining a first filter level, herein applied, mutatis mutandis to determining a second filter level specifying thresholds used to select a length for a deblocking filler; - (N.B.: Cho is not specific about first and second filter level or about first or second color plane of the image, however, the disclosure of the cited references as cited above would lead one of ordinary skill in the art to a reasonable interpretation of those features (as they relate to multiple color planes involving a first and second plane); See further in Cho, Figs. 4, 5 and Figs. 7 and 11 along with Pars. 0026 and 21) wherein the length of the second deblocking filter is different from the length of the first deblocking filter; (See Cho, as cited above in regard to the respective lengths of the deblocking filters, which, depending on specified threshold, might be different; - Cho, (Pars. 0115: Fig.10 and also Par. 0116 and Par. 0119)) 
	In the same line of endeavor, Shi discloses the limitation of a processor that causes the system to: encode the first filter level and the second filter level in the encoded bitstream: (See Shi, Par. 0025: transmitting the deblocking filter strengths in a coded video data signal with the coded video data (i.e., by means of a bitstream); Par. 0026: the coding device may estimate block-based filtering strengths and code the deblocking filter strengths in the bitstream; See also Par. 0034 and disclosures in claims 1, 11 and 23)
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Molgaard, Cho and Shi before him/her, to combine both references, in order to achieve a system for encoding video such that the system includes a processor that causes the system to determine first filter level and second filer based respectively based on a first color plane of the image and on a second color mane of the image, with the filler level specifying thresholds that are used to select a length for a deblocking filter to be used in the process of encoding. Adding Shi to the combination would confer to the system the ability to encode the first filter level and the second flier level in the encoded bitstream,
 	Examiner also maintain the rejection on all other claims as exclaimed below in the 103 rejection section. Claims 6 and 8-13, claims 14, 17, 18, and 20; Claims 2, 7, 15, 16, and 19;  Claim 14; Claims 15, 16, and 19 depend from claim 14 are also rejected, as well as new claims 21 and 22.  
	Consequently, Applicant’s request to put all pending claims to Allowance status is denied. 


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


9.	Claims 1, 3, 4, 10 – 14, 17, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Molgaard et al. (US 20050276496 A1), hereinafter “Molgaard”, in view of Cho et al. (US 20050013363 A1), hereinafter “Cho,” and Shi et al. (US 20090304086 A1), hereinafter ”Shi,” and in further view of Kim et al. (US 20150016550 A1), hereinafter “Kim.”

	In regard to claim 1, Molgaard discloses: an apparatus for encoding image data, (See Molgaard , Abstract: invention relates to lossless, near-lossless, and lossy compression and decompression of digital image data; Par. 0141: encoding stage of the present invention makes use of different statistical encoding schemes) comprising: 
a processor (Fig. 3: encoding block processor; Par. 0082: compression section comprising processors for performing various operations in relation to the compression) configured to:
access an image including multiple color planes; (See Molgaard, Par. 0020: receiving raw digital image data comprising a plurality of pixel values in one or more color planes from the image sensor; - (receiving image data comprising a plurality of pixel values in color planes implies accessing an image including multiple color planes)) 
 	encode, into an encoded bitstream, an image including multiple color planes by encoding at least a first color plane and a second color plane of the multiple color planes; (See Molgaard, Par. 0029 and disclosure in Claim 1 of Molgaard: encoding scheme for the color plane of the cluster; Pars. 0097 - 0100: encoding and generating compressed stream of encoded pixel values)) 
	Molgaard is not specific about the subsequent limitations: 
 	determine a length of a first deblocking filter for the first color plane of the image; determine a length of a second deblocking filter for the second color plane of the image, wherein the length of the second deblocking filter is different from the length of the first deblocking filter; encode, into the encoded bitstream, a first deblocking filter level indicating the length of the first deblocking filter; encode, into the encoded bitstream, a second deblocking filter level indicating the length of the second deblocking filter; 
 	reconstruct the encoded image; apply the first deblocking filter to the first color plane of the reconstructed image; and apply the second deblocking filter to the second color plane of the reconstructed image.  
	However, Cho teaches: determine a length of a first deblocking filter for the first color plane of the image; (Cho discloses a processor that causes the system to: determine a first filter level based on a first color plane of the image, (Pars. 0011, 0017 and 0019: deblocking filter to reduce block efficiency effectively according to color information; selecting a length of a filter tap for interpolation on a basis of the color information of the input image; - color information implies information from color plane or color space; the length, or level of the filter is related to the number of tap as is well known in the art); - the first filter level specifies one or more thresholds that are used to select a length for a deblocking filter (Pars. 0115: Fig.10 depicts deblocking filtering performed based on the length of filter tap)) 
Cho also teaches: determine a length of a second deblocking filter for the second color plane of the image, (See Cho, Fig. 11: long tap deblocking filter could represent a first deblocking filter and the short tap deblocking filter could represent a second deblocking filter, the level of which is determined , (N.B.: the disclosure of Cho as cited above would lead one of ordinary skill in the art to a reasonable interpretation of those features (as they relate to multiple color planes involving a first and second plane); See further in Cho, Figs. 4, 5 and Figs. 7 and 11 along with Pars. 0026 and 21: deblocking filter selector selecting a length of a deblocking filter tap for reducing block effect of the image on a basis of color information; filtering unit filtering image using a deblocking filter with the selected tap length) 
wherein the length of the second deblocking filter is different from the length of the first deblocking filter; (See Cho, as cited above in regard to the respective lengths of the deblocking filters, which, depending on specified threshold, might be different; - Cho, (Pars. 0115: Fig.10 and also Par. 0116 and Par. 0119) teaches: de-blocking filtering performed based on value of threshold values for deciding whether the deblocking filtering should be performed; - (Cho, Fig. 11 teaches: long tap deblocking filter could represent a first deblocking filter and the short tap deblocking filter could represent a second deblocking filter, different from the first filter the level of which is determined)) 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Molgaard and Cho before him/her, to combine both references, in order to devise an apparatus for encoding video such that the apparatus includes a processor that causes the apparatus to determine first filter level and second fitter based respectively on a first color plane of the image and on a second color plane of the image, with the filter level specifying thresholds that are used to select a length for a de-blocking filter to be used in the process of encoding.
	In the same line of endeavor, Shi discloses the limitation of a processor that causes the system to: encode the first filter level and the second filter level in the encoded bitstream: (See Shi, Par. 0025: transmitting the deblocking filter strengths in a coded video data signal with the coded video data (i.e., by means of a bitstream); Par. 0026: the coding device may estimate block-based filtering strengths and code the deblocking filter strengths in the bitstream; See also Par. 0034 and disclosures in claims 1, 11 and 23; - (N.B.: it is assumed that the filter levels are interpreted as the filter strengths in Shi’s reference; disclosure of Claim 16 in Shi teaches  first and second deblocking filters)
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Molgaard, Cho and Shi before him/her, to combine both references, in order to achieve a system for encoding video such that the system includes a processor that causes the system to determine first filter level and second filer based respectively based on a first color plane of the image and on a second color mane of the image, with the filler level specifying thresholds that are used to select a length for a deblocking filter to be used in the process of encoding. Adding Shi to the combination would confer to the system the ability to encode the first filter level and the second flier level in the encoded bitstream.

 	Moreover, Kim teaches: reconstruct the encoded image; (Kirn, Par. 0087: Video decoder 30 may reconstruct the original, unencoded video sequence using the data contained in the bitstream)
 	apply the first deblocking filter to the first color plane of the reconstructed image; (Kirn teaches: apply a deblocking filter to the first color plane using the first filter level, after reconstruction of the image, in Par. 0006: format-adaptive filtering scheme for applying a deblocking filter including enabling variable deblocking filtering for chroma components based on the color space of the video data being coded; See also Pars. 0049 and 0050, Pars. 0098 and 0100) and apply the second deblocking filter to the second color plane of the reconstructed image. (Kirn teaches: apply a deblocking filter to the second color plane using the second filter level. (See again Kim as cited above in Pars. 0006 and Pars. 0049 and 0050, Pars. 0098 and 0100); - disclosure of Claim 16 in Shi teaches  first and second deblocking filters) 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Molgaard, Cho, Shi, and Kim before him/her, to combine those references, in order to devise an apparatus for encoding video such that the apparatus includes a processor that causes the apparatus to determine first filter level and second filter based respectively on a first color plane of the image and on a second color plane of the image, with the filter level specifying thresholds that are used to select a length for a de-blocking filter to be used in the process of encoding. Adding Kim to the combination would confer to the apparatus the ability to encode the first filter level and the second filter level in the encoded bitstream and to apply correspondingly de-blocking filtering to first and the second color plane using the filter level, and the filter length.

	In regard to claim 3, the combination of Molgaard, Cho, Shi, and Kim discloses: the apparatus of claim 1, wherein the first color plane is a luminance color plane and the second color plane is a chrominance color plane (See Kim, Par. 0006: techniques of this disclosure include enabling variable deblocking filtering (e.g., enabling or disabling strong deblocking filtering) for chroma components based on the color space of the video data being coded; Par. 0024: For video data in the YCbCr color space, Y is a luma component and Cb and Cr are chroma components; for video data in the YCbCr color space, Y is a luma component, and Cb and Cr are non-luma components; See further Pars. 0038, 0076, and 0081; - Passages suggesting color planes classified as luminance color plane and chrominance color plane) 

 	In regard to claim 4, the combination of Molgaard, Cho, Shi, and Kim discloses: the apparatus of claim 1, where the processor is configured to determine the length of the first deblocking filter independent of determining the length of the second deblocking filter. (See rationale applied to rejection of Claim 1 as analyzed above in regard to determining a length of a first deblocking filter for the first color plane of the image, determining a length of a second deblocking filter for the second color plane of the image, on the basis of Cho: disclosure of a processor that causes the system to: determine a first filter level based on a first color plane of the image, (Pars. 0011, 0017 and 0019: filter level specifies one or more thresholds that are used to select a length for a deblocking filter (Pars. 0115: Fig.10 depicts deblocking filtering performed based on the length of filter tap); - The disclosure of the above cited references relate to multiple color planes involving a first and second plane and to a deblocking filter selector selecting independently a length of a deblocking filter (Cho, Figs. 4, 5 and Figs. 7 and 11 along with Pars. 0026 and 21) 

	In regard to claims 5, 7, and 16, the claims are canceled and no longer analyzed.  
 
	In regard to claim 10, the combination of Molgaard, Cho, and Kim discloses the apparatus of claim 6, wherein: the multiple color planes of the image include a third color plane; (See rationale applied to rejection of Claim 1 as analyzed above; - Kim discloses multiple color planes including a third color plane; (See Kim, Par. 0075, 0077, 0081, and 0082: picture that have three separate color planes)) to reconstruct the image comprises to:(See Kim, Par. 0111: generate residual block data and to summer 62 to reconstruct the encoded block) and reconstruct the third color plane of the multiple color planes; and the processor is configured to: determine a length of a third deblocking filter for the third color plane of the image, wherein the length of the third deblocking filter is different from the length of the first deblocking filter; (As per rationale applied to rejection of Claim 1, Kim discloses multiple color planes including a third color plane; (See Kim, Par. 0075, 0077, 0081, and 0082: picture that have three separate color planes)) and apply the third deblocking filter to the third color plane of the reconstructed image. (The limitations of Claim 10 are similar to those of Claim 1, and Claim 6. (Claim 1 stands for an encoding apparatus representing the counterpart of the decoding apparatus of Claim 6 and Claim 10. Therefore, the rationale applied to Claim 1 and Claim 6 also applies, mutatis mutandis, to rejection of Claim 10, on the basis of the cited references of Molgaard, Cho, and Kim) 

	In regard to claim 11, the combination of Molgaard, Cho, and Kim discloses the apparatus of claim 10, wherein the processor is configured to: determine the length of the first deblocking filter for the first color plane of the image using a first eblocking filter level encoded within the encoded bitstream; and determine the length of the second deblocking filter for the second color plane of the image using a second eblocking filter level encoded within the encoded bitstream. (The limitations of Claim 11 are similar to those of Claim 1 and Claim 10. (Claim 1 stands for an encoding apparatus representing the counterpart of the decoding apparatus of Claim 10. Therefore, the rationale applied to claims 1, and 10, also applies, mutatis mutandis, to rejection of Claim 11, on the basis of the cited references of Molgaard, Cho, Shi, and Kim)

	In regard to claim 12, the combination of Molgaard, Cho, and Kim discloses the apparatus of claim 10, where the processor is configured to determine the length of the first deblocking filter independent of determining the length of the second deblocking filter. (The limitations of Claim 12 are similar to those of Claim 4 which stands for an encoding apparatus representing the counterpart of the decoding apparatus of Claim 12. Therefore, the rationale applied to Claim 4 and Claim 10 also applies, mutatis mutandis, to rejection of Claim 12, on the basis of the cited references of Molgaard, Cho, and Kim)
 {YB:01187527.DOCX } U.S. Patent Application Serial No. 16/995,078 Page 5 of 7 Preliminary Amendment Dated: January 10, 2021  
	In regard to claim 13, the combination of Molgaard, Cho, and Kim discloses the apparatus of claim 9, where the processor is configured to determine the length of the first deblocking filter independent of determining the length of the second deblocking filter. (Claim 13 limitations are similar to those of Claim 4 which stands for an encoding apparatus representing the counterpart of the decoding apparatus of Claim 13. Therefore, the rationale applied to Claim 4 and Claim 9 also applies, mutatis mutandis, to rejection of Claim 13, on the basis of the cited references of Molgaard, Cho, and Kim)  

	In regard to claim 14, the combination of Molgaard, Cho, Shi, and Kim discloses: a method for decoding image data, comprising: reconstructing, from an encoded bitstream, an image including multiple color planes, comprising: decoding, from the encoded bitstream, residual data of at least a first color plane and a second color plane of the multiple color planes; and reconstructing the at least the first color plane and the second color plane of the multiple color planes; determining, from a first deblocking filter level encoded within the encoded bitstream, a length of a first deblocking filter for the first color plane of the image; determining, from a second deblocking filter level encoded within the encoded bitstream, a length of a second deblocking filter for the second color plane of the image, wherein the length of the second deblocking filter is different from the length of the first deblocking filter; applying the first deblocking filter to the first color plane of the reconstructed image; and applying the second deblocking filter to the second color plane of the reconstructed image. (Claim 14 limitations are similar to those of Claim 1, as analyzed above. Therefore, the rationale applied to those claims also applies, mutatis mutandis, to rejection of Claim 14, on the basis of the cited references of Molgaard, Cho, and Kim)

	In regard to claim 17, the combination of Molgaard, Cho, and Kim discloses the method of claim 15, wherein determining the length of the first deblocking filter is independent of determining the length of the second deblocking filter. (Claim 17 limitations are similar to those of Claim 4 which stands for an encoding apparatus representing the counterpart of the decoding method of Claim 17. Therefore, the rationale applied to Claim 4 and Claim 15 also applies, mutatis mutandis, to rejection of Claim 17, on the basis of the cited references of Molgaard, Cho, and Kim)

	In regard to claim 21, the combination of Molgaard, Cho, Shi, and Kim discloses the apparatus of claim 6, wherein the processor is configured to: determine the length of the first deblocking filter for the first color plane of the image using a first deblocking filter level encoded within the encoded bitstream; andU.S. Patent Application Serial No. 16/995,078Page 10 of 14Reply responsive to Office Action dated February 1, 2022 Reply dated: May 2, 2022determine the length of the second deblocking filter for the second color plane of the image using a second deblocking filter level encoded within the encoded bitstream. (Refer to rationale applied to rejection of Claim 1 as analyzed above, in regard to first/second deblocking filter level encoded within the encoded bitstream for determining length of first/second deblocking filter for first/second color plane of the image)  


10.	Claims 2, 6, 8, 9, 15, 18, 19 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Molgaard, in view of Cho, Shi and Kim, and in further view of Lainema et al. (US 20110170609 A1), hereinafter “Lainema.”

	In regard to claim 2, the combination of Molgaard, Cho, Shi, and Kim discloses: the apparatus of claim 1, but not the condition: wherein: the first deblocking filter comprises a vertical filter applied vertically across horizontal block boundaries and a horizontal filter applied horizontally across vertical block boundaries, wherein the vertical filter is different from the horizontal filter.
	Lainema, however teaches: first deblocking filter comprising a vertical filter applied vertically across horizontal block boundaries and a horizontal filter applied horizontally across vertical block boundaries, (See Lainema, Par. 0048: selecting a deblocking filter among at least a first deblocking filter and a second deblocking filter for filtering a block boundary between two adjacent blocks of pixels; disclosure in Claim 16: deblocking filter selector further configured for: filtering a vertical block boundary between the first block and the second block first; and filtering a horizontal block boundary between the first block and a third block next; See also Pars. 0153 - 0155: Fig. 9f: the left side illustrates the horizontal block boundary filtering and the right side illustrates the vertical block boundary filtering; other pixel locations which are covered by the filtering window in both directions i.e. the horizontal block boundary filtering and vertical boundary filtering; See further disclosures in claims 12 and 15 of Lainema) wherein the vertical filter is different from the horizontal filter. (See Lainema, Par. 0048 as cited above and Pars. 0153 – 0155: use of different filtering windows; - The combination of citations suggests that the vertical filter is different from the horizontal filter)  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Molgaard, Cho, Shi, Kim, and Lainema, before him/her, to combine those references, in order to devise an apparatus for encoding video such that the apparatus includes a first deblocking filter comprising a vertical filter applied vertically across horizontal block boundaries and a horizontal filter applied horizontally across vertical block boundaries, the vertical filter being different from the horizontal filter.

	In regard to claim 6, the combination of Molgaard, Cho, Shi, Kim, and Lainema discloses: an apparatus for decoding image data, (See Cho, Abstract: video encoding/decoding apparatus) comprising: a processor configured to: reconstruct, from an encoded bitstream, an image including multiple color planes, comprising: decoding, from the encoded bitstream, residual data of at least a first color plane and a second color plane of the multiple color planes; (See Kim, Par. 0111: generate residual block data and to summer 62 to reconstruct the encoded block) and reconstructing the at least the first color plane and the second color plane of the multiple color planes; (See again Kim as cited above in Par. 0111 in regard to reconstructing process) 
 	determine a length of a first deblocking filter for the first color plane of the images wherein the first deblocking filter comprises a vertical filter applied vertically across horizontal block boundaries and a horizontal filter applied horizontally across vertical block boundaries, and the vertical filter is different from the horizontal filter; (See rationale applied above in rejection of claim 2 in regard to the features of deblocking filters applied vertically across horizontal block boundaries and applied horizontally across vertical block boundaries, the filters being different) determine a length of a second deblocking filter for the second color plane of the image, (See rationale applied in rejection of Claim 1 as analyzed above) wherein the length of the second deblocking filter is different from the length of the first deblocking filter; (See again rationale applied in rejection of Claim 1 as analyzed above) 
 	apply the first deblocking filter to the first color plane of the reconstructed image; and apply the second deblocking filter to the second color plane of the reconstructed image. (The limitations of Claim 6 are similar to those of Claim 1 which stand for an encoding apparatus representing the counterpart of the decoding apparatus of Claim 6. Therefore, the rationale applied to Claim 1 also applies, mutatis mutandis, to rejection of Claim 6, on the basis of the cited references of Molgaard, Cho, Shi, and Kim) 


	In regard to claim 8, the combination of Molgaard, Cho, Shi, Kim, and Lainema discloses the apparatus of claim 6, wherein the processor is configured to: determine the length of the first deblocking filter for the first color plane of the image using first information encoded within the encoded bitstream; and{YB:01187527.DOCX } U.S. Patent Application Serial No. 16/995,078 Page 4 of 7Preliminary AmendmentDated: January 10, 2021determine the length of the second deblocking filter for the second color plane of the image using second information encoded within the encoded bitstream. (Claim 8 limitations are similar to those of Claim 6 which stand for an encoding apparatus representing the counterpart of the decoding apparatus of Claim 8. Therefore, the rationale applied to Claim 6 also applies, mutatis mutandis, to rejection of Claim 8, on the basis of the cited references of Molgaard, Cho, Shi, and Kim) 

	In regard to claim 9, the combination of Molgaard, Cho, Shi, Kim, and Lainema discloses the apparatus of claim 6, where the processor is configured to determine the length of the first deblocking filter independent of determining the length of the second deblocking filter. (Claim 9 limitations are similar to those of Claim 6 which stand for an encoding apparatus representing the counterpart of the decoding apparatus of Claim 9. Therefore, the rationale applied to Claim 6 also applies, mutatis mutandis, to rejection of Claim 9, on the basis of the cited references of Molgaard, Cho, and Kim)


	In regard to claim 15, the combination of Molgaard, Cho, Shi, Kim, and Lainema discloses the method of claim 14, wherein: the first deblocking filter comprises a vertical filter applied vertically across horizontal block boundaries and a horizontal filter applied horizontally across vertical block boundaries, wherein the vertical filter is different from the horizontal filter. (Claim 15 limitations are similar to those of Claim 2 in regard to vertical/horizontal filter applied across block boundaries. Therefore, the rationale applied to Claim 2 also applies, mutatis mutandis, to rejection of Claim 15, on the basis of the cited references of Molgaard, Cho, Kim, and Lainema)

	In regard to claim 18, the combination of Molgaard, Cho, and Kim discloses the method of claim 14, wherein: the multiple color planes of the image include a third color plane; reconstructing the image comprises: decoding, from the encoded bitstream, residual data of the third color plane of the multiple color planes; and reconstructing the third color plane of the multiple color planes; and the method further comprises: determining a length of a third deblocking filter for the third color plane of the image, wherein the length of the third deblocking filter is different from the length of the first deblocking filter; and applying the third deblocking filter to the third color plane of the reconstructed image. (The limitations of Claim 18 are similar to those of Claim 6, and Claim 10. Therefore, the rationale applied to rejection of Claim 6 and Claim 10 also applies, mutatis mutandis, to rejection of Claim 18, on the basis of the cited references of Molgaard, Cho, and Kim)
{YB:01187527.DOCX } U.S. Patent Application Serial No. 16/995,078 Page 6 of 7 Preliminary Amendment Dated: January 10, 2021  
	In regard to claim 19, the combination of Molgaard, Cho, Shi, Kim, and Lainema  discloses the method of claim 18, wherein: the first deblocking filter comprises a vertical filter applied vertically across horizontal block boundaries and a horizontal filter applied horizontally across vertical block boundaries; and the vertical filter is different from the horizontal filter;  (Claim 19 limitations are also contained in those of Claim 1, Claim 2 and Claim 6. Therefore, the rationale applied to those claims also applies, mutatis mutandis, to rejection of Claim 19, on the basis of the cited references of Molgaard, Cho, Shi, Kim, and Lainema)

	In regard to claim 20, the combination of Molgaard, Cho, Shi, Kim, and Lainema  discloses the method of claim 19, wherein determining the length of the first deblocking filter is independent of determining the length of the second deblocking filter. (Claim 20 additional limitation to claim 19, wherein determining the length of the first deblocking filter is independent of determining the length of the second deblocking filter, is similar to those of claims 4, 9, 12, and 17. Therefore, the rationale applied to those claims also applies, mutatis mutandis, to rejection of Claim 20, on the basis of the cited references)


Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious the limitations of the apparatus of claim 22, which discloses the apparatus of claim 1, wherein the first color plane of this image is the luma plane and to determine the length of the first deblocking filter for the first color plane of the image comprises to: set an initial filter level for a horizontal direction equal to an initial filter level for a vertical direction; determine an updated filter level for the horizontal direction while fixing a filter level for the vertical direction at the initial filter level; and determine an updated filter level for the vertical direction while fixing a filter level for the horizontal directed at the updated filter level for the horizontal direction, wherein the first deblocking filter level comprises the updated filter level for the horizontal direction and the updated filter level for the vertical direction.


References considered but not cited
11.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
		Zhou (US 20100220931 A1) teaches EDGE ADAPTIVE DEBLOCKING FILTER AND METHODS FOR USE THEREWITH.
		Gao et al. (US 9042458 B2) teaches Multi-threaded implementations of deblock filtering.
		Min et al. (US 9118915 B2) teaches Method and apparatus for encoding video by using deblocking filtering, and method and apparatus for decoding video by using deblocking filtering.
		Tsai et al. (US 20190238890 A1) teaches LENGTH-ADAPTIVE DEBLOCKING FILTERING IN VIDEO CODING.
	

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/LERON BECK/             Primary Examiner, Art Unit 2487